internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil m scholarship program n high school name o geographic location p university name w number x number y amount z amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 on date this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program called m the purpose of m is to assist graduating seniors at n with the cost of attending a post- secondary college or university letter catalog number 58263t you publicize the scholarship to all graduating seniors at n located in o on the high school guidance counselor's bulletin board through school assemblies and on the school’s website in addition the high school guidance counselor makes the scholarship application available to all seniors the applicant must be a graduating senior of n located in o who plans to enroll in a full- time undergraduate course of study at an accredited college or university you determine the number of scholarships based on the level of income available each year generally you award between w and x scholarships each year you determine the amount of scholarships based on the level of income available each year generally you award scholarships in amounts of sy to dollar_figurez per scholarship you are responsible for publicizing the scholarship making the scholarship application available to the graduating seniors at n evaluating the applicants making the final determinations of the ranking of the applicants and the recipients of scholarship awards determining the number and amount of scholarships to be awarded in each year notifying the recipients and non-recipients confirming the enrollment of recipients in the indicated college or university keeping permanent records of the application process and accounting for all funds making payments of scholarships directly to the college or university at which the recipient is enrolled confirming the continued enrollment and good standing of the recipient before each payment investigating the diversion of any funds from their intended purpose and taking all reasonable and appropriate steps to recover diverted funds if any criteria for awarding scholarships include but are not limited to deportment grades and financial situation should you feel that two or more individuals are equal in consideration preference will be given to students who wish to attend p you may rely upon the advice assistance or recommendation of others such as the faculty and administration at n your application process includes items such as the applicant’s activities during high school his her career plans the school he she plans to attend a copy of his her high school transcript and two letters of recommendation if necessary interviews may be conducted to determine final recipients basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure letter catalog number 58263t e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request the effective date of our approval is date which is the date your request was submitted this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary e e e e e e we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter letter catalog number 58263t sincerely director exempt_organizations letter catalog number 58263t
